 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853

 3   SUMMER A. JOHNSON
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Facsimile: (702) 388-6787
 6   E-mail: Summer.Johnson@usdoj.gov
     Attorneys for the United States
 7
                            UNITED STATES DISTRICT COURT
 8                               DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                    Case No.: 2:13-cr-00120-APG-GWF
10                Judgment Creditor,              ORDER TO DISSOLVE WRIT OF
                                                  CONTINUING GARNISHMENT
11         v.
12   MICHAEL SAN CLEMENTE,
13                Judgment Debtor,
14   and
15
     NAGELBUSH MECHANICAL INC, and
16   its Successors or Assigns,
17                 Garnishee.
18

19
           This matter is before the Court on the motion of the United States to Dissolve the
20
     Writ of Continuing Garnishment directed to Nagelbush Mechanical Inc, and its successor
21
     or assigns, at 15901 Olden Street , Sylmar, CA 91342.
22
           WHEREAS a joint stipulation for an installment payment order has been filed in this
23
     case between the United States and SAN CLEMENTE. As a result, the Writ of Continuing
24
     Garnishment is no longer necessary.
25
     ///
26
     ///
27
     ///
28


                                                 4
 1         IT IS THEREFORE ORDERED, ADJUDGED and DECREED that the Writ of

 2   Continuing Garnishment issued to Nagelbush Mechanical Inc, and its successor or assigns,

 3   on February 26, 2021 is hereby dissolved. Any funds currently held by the Garnishee shall

 4   be paid or released to Defendant, Michael San Clemente.

 5
                May 7, 2021
     Dated: ___________________________       _________________________________________
 6
                                              UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                5
